 In the Matter of TODD-JOHNSON DRY DOCKS INC.and 'INDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OF AMERICA, LOCALNo. 29Case No. R-754CERTIFICATION OF REPRESENTATIVES.February 21, 1940On December 4, 1938, the National Labor Relations Board, hereincalled the Board, issued its Decision and Order 1 and on December 29,1939, its Supplemental Decision and Direction of Election 2 in theabove-entitled proceedings.Pursuant to the Direction of Election, anelection by secret ballot was conducted on January 24, 1940, under thedirection and supervision of the Regional Director for the FifteenthRegion (New Orleans, Louisiana). On January 26, 1940, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, issued an electionreport, copies of which were duly served upon Industrial Union ofMarine and Shipbuilding Workers of America, Local No. 29, uponTodd-Johnson Dry Docks Inc., and upon Metal Trades Council ofNew Orleans, subordinate to the Metal Trades Department of theAmerican Federation of Labor.As to the balloting and its results, the Regional Director reportedas follows :Total number on eligibility list_____________________________573Total number of ballots cast______________________________530Total number of ballots for Industrial Union of Marine andShipbuilding Workers of America, Local No. 29 -----------289Total - number of ballots for Metal Trades Council of -NewOrleans, subordinate to the Metal Trades Department ofthe American Federation of Labor_______________________229Total number of ballots for neither organization ------------12Total number of blank ballots_____________________________0Total number of void ballots______________________________0Total number of challenged ballots_________________________.0110 N. L.R. B. 629.'218 N.L. R. B. 973.20 N. L. It. B., No. 63.615 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 3, 1940; Metal Trades Council of New Orleans filedwith the Regional Director a "Protest on Behalf of Metal TradesCouncil of New Orleans," contending (1) that the rights of MetalTrades Council of New Orleans and the individual unions affiliatedwith it were prejudiced by the holding of a plant-wide election ratherthan an election by crafts, and that for this reason the results of saidelection should be set aside; and (2) that a hearing and election inthese proceedings was "unnecessary and unauthorized."On February10, 1940, the Regional Director issued his Report on Objections, copiesof which were duly served upon Industrial Union of Marine and Ship-building Workers of Amer. ica, Local No. 29, upon Todd-Johnson DryDocks Inc., and upon Metal Trades Council of New Orleans, subordi-nate to the Metal Trades Department of the American Federation ofLabor, in which he found that the said Protest is directed against thedecision of the Board and referred the Protest to the Board withoutruling on it.Metal Trades Council of New Orleans and individual unions affili-ated with. it, as intervenors in these proceedings, have made substan-tially the same two contentions as those set forth above, in the hearings,in the oral argument before the Board, and in memoranda submittedon their behalf.We have heretofore considered them on their meritsin connection with our Decision and Order and our SupplementalDecision and Direction of Election. It does not appear to us that theyraise substantial and material issues with respect to the conduct ofthe ballot.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIED that Industrial Union of Marine and Ship-building Workers of America, Local No. 29, has been designated andselected by a majority of all employees of Todd-Johnson Dry DocksInc.,New Orleans, Louisiana, excluding the employees listed in Ap-pendixes A and B, and including the employees listed in Appendix C,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, IndustrialUnion of Marine and Shipbuilding Workers of America, Local No. 29,.is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages; hours. ofemployment, and other conditions of employment. TODD-JOHNS-ON DRYDOCKSINCORPORATED617APPENDIX AAdministration :President.Vice-President.Secretary-Treasurer.Supervision :General Superintendent.Assistant General Superin-tendent.General Office :Auditor.All Clerks.Typist.Office Boy.Telephone Operator.Secretary-Stenographers.Paymaster and Timekeepers :Paymaster.All Clerks.All Timekeepers.Purchasing Department:Purchasing Agent.All' Clerks.Sales :All Solicitors.Estimating :Estimator.Miscellaneous :Night Superintendent.Draftsmen.Bookkeepers.General Foreman.Dock Master.Assistant Dock Masters.APPENDIX BForemen.Assistant Foremen.Salaried leadermen, snappers, orpushers.Watchmen.Safety engineer.APPENDIX COff-and-on leadermen, snappers,Storeroom employees.or pushers.Floating: equipment crew.Porter.Hourly paid leadermen, - snap-pers, or pushers.